This case was dismissed at a former day of this term, for want of a sufficient recognizance, and appellant has filed herein his motion, asking for leave to file a new recognizance or appeal bond, under such orders as the court may direct.
Leave is hereby given to appellant to file a recognizance in terms of law, as prescribed by Article 903, of Vernon's Code of Criminal Procedure, if the court below be in session at this time; and if said court be not in session, then leave is given appellant to file his appeal bond in terms of law, as required by Article 904, of Vernon's Code of Criminal Procedure; said recognizance, or bond, as the case may be, to be entered into and filed within fifteen days after the making of this order, and a duly certified copy thereof to be filed with the clerk of this court not later than twenty days after the making of this order.
The clerk of this Court will at once notify the attorneys for the appellant of this order.
Leave to file recognizance, etc.
                          ON REHEARING.                        December 1, 1920.